Citation Nr: 1444318	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  12-04 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a compensable initial rating for service-connected left shoulder scar.

3.  Entitlement to an initial rating for service-connected arthritis of the left shoulder in excess of 10 percent prior to April 30, 2013, and entitlement to an initial rating in excess of 20 percent from April 30, 2013.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Timothy J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1972 to November 1976.  The Veteran had additional service in the Air National Guard of Oklahoma.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran submitted additional evidence in support of his claim with a waiver of initial Agency of Original Jurisdiction (AOJ) review in accordance with 38 C.F.R. § 20.1304(c) (2013).  The evidence is accepted for inclusion in the record on appeal.

In January 2011, the Veteran submitted a VA form 21-526b Veteran's Supplemental Claim for Compensation in which he raised a claim for service connection for lower back and hip disabilities.  A VA form 21-0820 Report of General Information dated April 2011 documents a telephone call from the Veteran to the RO in which the Veteran requested that the claims related to lower back and hip disabilities be withdrawn.  In June 2011, the RO sent the Veteran a letter stating that the claims had been withdrawn, and instructed the Veteran to contact the RO if he did not intend for the claims to be withdrawn.  In a letter received by the RO in August 2011, the Veteran acknowledged the June 2011 letter from the RO, and did not state that the claims were withdrawn in error.  As such, the Board will not refer the issues to the AOJ.

A May 2013 rating decision granted service connection for tinnitus with an initial rating of 10 percent and effective date of July 1, 2009.  The Veteran indicated on a May 2013 Appeal Status Election form that his appeal was satisfied as to the issue of tinnitus.  As such, there is no matter as to the service-connected tinnitus in appellate status.

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to a service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disabilities render the Veteran unable to secure or follow a substantially gainful occupation.  The Board therefore concludes that a claim for a TDIU has not been raised.

In June 2012, the Veteran submitted a letter seeking, among other things, a "rating for allergy and anaphylaxis."  In September 2012, the RO in Muskogee, Oklahoma, sent the Veteran a letter stating that allergy and anaphylaxis are not considered disabilities for VA purposes, and asking the Veteran to clarify what disability was causing the allergy and anaphylaxis.  The Veteran did not submit the requested information.  In November 2012, the RO sent another letter informing the Veteran that no additional decisions on the claim had been made that could be appealed.

Further review of the record indicates that the Veteran enclosed with his June 2012 letter an independent medical examination report from John W. Ellis, M.D.  In the report, Dr. Ellis states that the allergy and anaphylaxis are due to anti-inflammatory drugs the Veteran has taken for his service-connected left shoulder disabilities.  Applying a sympathetic reading to the Veteran's filings, it is clear that in June 2012 the Veteran intended to raise a claim for service connection for allergy and anaphylaxis, to include as secondary to the service-connected left shoulder disabilities.

Accordingly, the issue of entitlement to service connection for chronic allergy and anaphylaxis, to include as secondary to the service-connected left shoulder disabilities, has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 


FINDINGS OF FACT

1.  The competent evidence of record does not reflect a current bilateral hearing loss disability for VA purposes.

2.  The most probative evidence does not demonstrate that the Veteran's left shoulder scar is deep or nonlinear; that it measures an area of 144 square inches or greater; or that it is painful or unstable.

3.  Prior to May 2, 2012, the Veteran's arthritis of the left shoulder was manifested by complaints of painful range of motion, flare-ups, weakness, tenderness, and guarding of movement, with limitation of motion to 108 degrees or greater, but not limitation to shoulder level.

4.  Effective May 2, 2012, the Veteran's arthritis of the left shoulder was manifested by complaints of painful range of motion, flare-ups, weakness, tenderness, and guarding of movement, with limitation of motion of the left arm to at least shoulder level, but not limitation to 25 degrees from the side.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for a compensable initial disability rating for a left shoulder scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.118, Diagnostic Codes 7801-7805 (2013).

3.  The criteria for an initial rating in excess of 10 percent for arthritis of the left shoulder, prior to May 2, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200-5203 (2013).

4.  The criteria for a 20 percent staged initial rating, but no higher, for arthritis of the left shoulder, from May 2, 2012, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200-5203 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in July 2009 satisfied the duty to notify provisions with respect to service connection.  The letter notified the Veteran of the regulations pertinent to the establishment of service connection, an effective date, and disability rating in the event of grant of service connection for hearing loss.

The Veteran's claims for a compensable initial rating for left shoulder scar and for a higher initial rating for arthritis of the left shoulder arise from his disagreement with the initial ratings that followed the grant of service connection for those disabilities.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under §§ 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and statement of the case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3) (2013).  The RO provided the Veteran the required statement of the case in October 2011 discussing the reasons and bases for not assigning higher initial ratings for these disabilities and citing the applicable statutes and regulations.

With regard to the duty to assist, the Veteran's service treatment records and post-service private treatment records have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided VA examinations in October 2009 and April 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiners either reviewed the claims file or took a detailed history from the Veteran which was consistent with the evidence of record; performed examinations of the Veteran including, where applicable, repetitive-use range of motion testing; considered the Veteran's reported symptomatology; provided explanation of the Veteran's functional loss; and, where applicable, provided the medical information necessary to address the rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the examinations are adequate.  In addition, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected left shoulder scar and arthritis of the left shoulder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination in connection with the Veteran's claims has been met.  38 C.F.R. § 3.159(c)(4).


Legal Criteria - Service Connection

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  To establish service connection for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

Analysis - Service Connection for Bilateral Hearing Loss

The Veteran contends that he suffers from bilateral hearing loss that is related to active service.

The record does not show that there is a current hearing loss disability for VA purposes.  As noted above, a hearing loss disability for VA purposes is defined by 38 C.F.R. § 3.385 and is based on objective audiometric testing and speech recognition ability.  Here, the evidence is absent for any current hearing loss disability as defined under 38 C.F.R. § 3.385 at any time during the appeal period or in proximity to the claim for service connection.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Specifically, the April 2013 VA examination includes an audiogram report revealing findings for the left ear of 10 dB at 500 Hz, 15 dB at 1000 Hz, 20 dB at 2000 Hz, 25 dB at 3000 Hz, and 25 dB at 4000 Hz, and a speech recognition score of 96 percent.  Findings for the right ear were 15 dB at 500 Hz, 20 dB at 1000 Hz, 25 dB at 2000 Hz, 20 dB at 3000 Hz, and 25 dB at 4000 Hz, and a speech recognition score of 96 percent.  The record also contains a private treatment audiogram report dated February 2012 revealing findings for the left ear of 20 dB at 1000 Hz, 25 dB at 2000 Hz, 30 dB at 3000 Hz, and 25 dB at 4000 Hz, and findings for the right ear of 25 dB at 1000 Hz, 25 dB at 2000 Hz, 25 dB at 3000 Hz, and 20 dB at 4000 Hz.  Thus, neither audiogram reveals findings that would indicate a hearing loss disability for VA purposes.  There is no other audiographic evidence in the record dated any time during the appeal period or in proximity to the claim for service connection.

The Board notes that the February 2012 audiogram also includes speech recognition scores of 96 percent for the left ear and 92 percent for the right ear.  However, the report does not indicate that the testing was performed using the Maryland CNC Test, as required by 38 C.F.R. § 3.385.  Instead, the report indicates that a W-2 speech recognition threshold was used.  Therefore, these scores do not constitute evidence of a current bilateral hearing loss disability for VA purposes.

The Veteran's reports of noise exposure during active service and hearing loss since discharge from active service have been considered.  The Veteran, as a lay person, is competent to report that he has difficulty hearing; however, he is not competent to diagnose a hearing loss disability for VA compensation purposes.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  Diagnosing a hearing loss disability for VA purposes requires medical testing.  The Veteran has not been shown to possess the medical expertise or knowledge to diagnose a disability such as hearing loss.  Therefore, the Veteran's reports of hearing loss do not constitute competent evidence of a bilateral hearing loss disability for VA purposes.

As noted above, in the absence of proof of a present disability, there can be no valid claim.  Brammer, supra.  In this case there is an absence of proof of a present hearing loss disability for VA purposes.  Without evidence of a current hearing loss disability for VA purposes, the Board need not address the other elements of service connection.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Legal Criteria - Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court held that in initial rating claims evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of separate rating for distinct periods of time is required (known as "staged ratings").  Fenderson, 12 Vet. App. at 126.

Analysis - Increased Rating for Left Shoulder Scar

The Veteran seeks a compensable initial rating for his left shoulder scar.  Scar disabilities not of the head, face, or neck are evaluated under 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2013).  The Veteran is currently assigned a noncompensable initial rating under Diagnostic Code 7805.

Under Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802 and 7804, not considered in a rating provided under Diagnostic Codes 7800-7804, are to be evaluated under an appropriate Diagnostic Code.

The Veteran was afforded VA examinations in October 2009 and April 2013 in relation to his left shoulder scar.  The October 2009 VA examiner diagnosed the Veteran with "left shoulder condition" and noted that the scar was linear and superficial, but was disfiguring and measured 13 cm by 0.7 cm.  The scar was not painful, and there was no skin breakdown, no underlying tissue damage, inflammation, edema, or keloid formation.  The examiner found that the scar did not limit the Veteran's motion, and concluded that the scar did not limit the Veteran's functioning.

The April 2013 VA examiner diagnosed the Veteran with "scar, left shoulder surgery," and noted that the scar was linear, not painful or unstable, and measured 13 cm.  The examiner found that the scar did not limit the Veteran's function or impact his ability to work.

Additionally, in an independent medical examination report dated May 2012, John W. Ellis, M.D., noted that the scar measured 12 cm by 1 cm, stated that the scar "is cosmetically deforming," and concluded that the Veteran is entitled to a 10 percent rating for the disability under Diagnostic Code 7802.

The Board finds a compensable initial rating is not warranted under Diagnostic Code 7805 because the evidence does not show that the scar has any disabling effects not contemplated by Diagnostic Codes 7801 to 7804 that would warrant a rating under another appropriate diagnostic code.  The Board acknowledges that at the October 2009 and April 2013 VA examinations the Veteran exhibited limited range of motion, weakness, and painful movement of the left shoulder.  However, the Veteran is separately compensated for these limitations under 38 C.F.R. § 4.71a, Diagnostic Code 5201, which provides ratings for limitations in motion of the arm.  Rating of the same manifestation under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).  Accordingly, a rating for these limitations under Diagnostic Code 7805 is not warranted.

The Board has also considered other Diagnostic Codes to determine whether the Veteran might be entitled to a compensable initial rating for his left shoulder scar.  Specifically, the Board considered Diagnostic Codes 7801 to 7804.

Diagnostic Code 7801 pertains to burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear.  This Diagnostic Code is not for application in this case as the evidence does not show that the Veteran's scar is deep or nonlinear.

Diagnostic Code 7802 pertains to burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, and that involve an area or areas of 144 square inches or greater.  This Diagnostic Code is not for application in this case as the evidence does not show that the Veteran's scar measures 144 square inches or greater.  The Board acknowledges Dr. Ellis' opinion in the May 2012 independent medical examination report that the Veteran is entitled to a 10 percent rating under Diagnostic Code 7802.  However, the record, including Dr. Ellis' own medical examination report, does not support such a conclusion.

Diagnostic Code 7804 pertains to scars that are unstable or painful.  This Diagnostic Code is not for application in this case as the evidence does not show that the Veteran's scar is unstable or painful.

The Board therefore finds that the criteria for a compensable initial rating for the Veteran's left shoulder scar have not been met at any time.  Accordingly, there is no basis for staged rating of the Veteran's left shoulder scar disability pursuant to Fenderson, supra, and a higher rating must be denied.  As the preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis - Increased Rating for Arthritis of the Left Shoulder

The Veteran seeks an initial rating for service-connected arthritis of the left shoulder in excess of 10 percent prior to April 30, 2013, and an initial rating in excess of 20 percent from April 30, 2013.  The record shows that the Veteran is right-hand dominant.  See, e.g., October 2009 VA examination report.  Prior to April 30, 2013, the Veteran's arthritis of the left shoulder was rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5203.  Diagnostic Code 5003 provides a 10 percent rating where the limitation of motion under the appropriate diagnostic code is noncompensable, but where there is satisfactory evidence of painful motion.  Effective April 30, 2013, the Veteran's arthritis of the left shoulder has been rated as 20 percent disabling under Diagnostic Code 5003-5201.  Diagnostic Code 5201 provides a 20 percent rating for limitation of motion to shoulder level, or midway between the side and shoulder level, for the minor shoulder.  Diagnostic Code 5201 provides a 30 percent rating for limitation of motion of the arm to 25 degrees from the side for the minor shoulder.

Regarding Diagnostic Code 5201, the Federal Circuit recently issued a decision, in which it found that, "The plain language of section 4.71a confirms that a Veteran is only entitled to a single disability rating under diagnostic code 5201 for each arm that suffers from limited motion at the shoulder joint.  The diagnostic code does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to 'limitation of motion' of the arm."  Yonek v. Shinseki, 722 F.3d 1355, 1358 (Fed. Cir. 2013).

Normal range of motion of the shoulder is set forth in 38 C.F.R. § 4.71, Plate I (2013).  Normal forward elevation, or flexion, is from 0 to 180 degrees.  Normal shoulder abduction is also from 0 to 180 degrees.  Normal external rotation and internal rotation are from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

The provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

In the November 2009 rating decision on appeal, the AOJ granted service connection for arthritis of the left shoulder and assigned an initial disability rating of 10 percent effective July 1, 2009.  In a subsequent rating decision dated May 2013, the AOJ granted a staged higher initial disability rating of 20 percent, effective April 30, 2013.

Private treatment records dated September 2009 indicate the Veteran had left shoulder flexion to 130 degrees.

The Veteran was provided a VA examination in October 2009.  He reported stiffness, fatigability, tenderness, pain and popping, but denied, among other things, weakness, swelling, giving way, locking deformity, or subluxation.  He reported flare-ups as often as once per day lasting for 24 hours.  He reported the flare-ups were precipitated by physical activity, occurred spontaneously, and resolved spontaneously with over-the-counter medications.  He also reported difficulty working overhead, but denied that his condition had resulted in incapacitation.  Upon inspection, the Veteran exhibited weakness, tenderness, and guarding of movement of the left shoulder.  Upon testing of the left shoulder, the Veteran had 126 degrees of flexion and 111 degrees of abduction.  Upon repetitive-use testing, the Veteran had 125 degrees of flexion and 108 degrees of abduction.  The VA examiner opined that the left shoulder joint function was additionally limited by pain, fatigue, and weakness following repetitive use.

In May 2012, the Veteran underwent an independent medical examination.  The Veteran reported to the examiner that he had difficulty using his left arm, weakness and giving way in his left shoulder, and difficulty sleeping on his left shoulder.  Upon testing of the left shoulder, the Veteran had 64 degrees of flexion and 58 degrees of abduction.

The Veteran was provided a VA examination in April 2013.  The Veteran reported flare-ups during which the shoulder becomes "pinched and sore."  The Veteran had localized tenderness and guarding of the left shoulder.  Muscle strength testing revealed 3/5 strength in the left shoulder both on flexion and abduction.  Upon testing of the left shoulder, the Veteran had 60 degrees of flexion where also painful motion began, and 50 degrees of abduction where also painful motion began.  Upon repetitive-use testing, the Veteran also had 60 degrees of flexion and 50 degrees of abduction.  The examiner opined the Veteran experiences functional loss due to weakened movement, excess fatigability, and pain on movement.  The Veteran did not have ankylosis of the left shoulder joint.  The Veteran reported no history of recurrent dislocation of the scapulohumeral joint.

In a May 2013 statement, the Veteran indicated that his ability to rotate his left shoulder had decreased, and his left shoulder pain had increased.

In a September 2013 statement, the Veteran's wife indicated that the Veteran's left shoulder motion has decreased over the years, and that he has pain in his left shoulder.  She also reported that the Veteran can no longer raise his left arm to shoulder level, cannot use his left shoulder to reach behind his back, and will develop sharp pains if he sleeps on his left side.

After reviewing the evidence of record, as will be explained in greater detail below, the Board finds that the Veteran's arthritis of the left shoulder warrants an initial rating of 20 percent, but no higher, effective May 2, 2012, the date of the independent medical examination report.  However, the Board finds that prior to May 2, 2012, the Veteran's arthritis of the left shoulder does not warrant an initial rating in excess of 10 percent.

As stated above, under Diagnostic Code 5201, to warrant a higher disability rating of 20 percent for the minor arm, the evidence must show motion is limited to shoulder level, to midway between side and shoulder level, or to 25 degrees from the side.  38 C.F.R. § 4.71a.

Prior to May 2, 2012, the record does not reveal findings that would warrant a rating in excess of 10 percent under Diagnostic Code 5201.  The private treatment records dated September 2009 reveal left shoulder flexion to 130 degrees.  The October 2009 VA examination report reveals left shoulder flexion to 126 degrees and abduction to 111 degrees on initial testing, and left shoulder flexion to 125 degrees and abduction to 108 degrees after repetitive-use testing.  Therefore, prior to May 2, 2012, the Veteran's disability did not meet the criteria for an initial disability rating in excess of 10 percent.

The Board considered whether the Veteran is entitled to a higher rating prior to May 2, 2012, on the basis of functional loss or impairment under 38 C.F.R. §§ 4.40, 4.45 and 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), Burton v. Shinseki, 25 Vet. App. 1 (2011).  Prior to May 2, 2012, the Veteran complained of flare-ups, stiffness, pain, popping, fatigability, and weakness with respect to his left shoulder.  At the October 2009 VA examination, the Veteran reported flare-ups, but that the flare-ups resolved spontaneously with over-the-counter medications.  The October 2009 VA examiner reported that the Veteran's joint function was additionally limited by pain, fatigue, and weakness.  However, upon repetitive testing, the Veteran was able to flex his left shoulder to 125 degrees and abduct the shoulder to 108 degrees.  Accordingly, even after repetitive use, the Veteran's disability did not rise to the level of severity contemplated by the higher rating criteria.  The Board finds that the Veteran's pain and any functional loss are encompassed by the 10 percent disability rating, and an initial rating in excess of 10 percent prior to May 2, 2012, is not warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca, supra.

However, the evidence reflects that on May 2, 2012, the date of the independent medical examination report, the Veteran had left shoulder flexion to 64 degrees and abduction to 58 degrees.  Accordingly, the Veteran's minor arm motion was limited at least to shoulder level, but was not limited to 25 degrees from the side.  Therefore, from May 2, 2012, the Veteran was entitled to a rating of 20 percent, but no higher, under Diagnostic Code 5201.  38 C.F.R. § 4.71a.

The Board considered whether the Veteran is entitled to a higher rating from May 2, 2012, on the basis of functional loss or impairment under 38 C.F.R. §§ 4.40, 4.45 and 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), Burton v. Shinseki, 25 Vet. App. 1 (2011).  After May 2, 2012, the Veteran complained of flare-ups, stiffness, pain, popping, fatigability, and weakness with respect to his left shoulder.  At the independent medical examination in May 2012, the Veteran reported additional factors of pain and weakness in his left shoulder, but it does not appear that the examiner completed repetitive-use testing to substantiate additional functional loss due to such factors.  The September 2013 VA examiner indicated that the Veteran's pain, weakness, and fatigability caused functional loss, and that the Veteran reported flare-ups during which his left shoulder becomes pinched and sore.  However, the Veteran was able to flex his left shoulder to 60 degrees and abduct his left shoulder to 50 degrees both on initial testing and on repetitive-use testing.  Furthermore, the VA examiner noted painful motion in the left shoulder began at 60 degrees of flexion and 50 degrees of abduction, and the examiner opined that the Veteran's left shoulder motion would not be limited more than an additional 5 degrees during flare-ups or with repeated use.  Accordingly, even during flare-ups and after repetitive use, the Veteran's disability did not rise to the level of severity contemplated by the higher rating criteria.  The Board finds that the Veteran's pain and any functional loss are encompassed by the 20 percent disability rating, and an initial rating in excess of 20 percent from May 2, 2012, is not warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca, supra.

The Board has also considered other Diagnostic Codes to determine whether the Veteran might be entitled to an initial rating in excess of 10 percent prior to May 2, 2012, and an initial rating in excess of 20 percent from May 2, 2012, in relation to his arthritis of the left shoulder.

Diagnostic Code 5200 pertains to ankylosing of the scapulohumeral articulation.  This Diagnostic Code is not for application in this case as the record does not indicate that the Veteran has ankylosing of the scapulohumeral articulation.  The Board acknowledges Dr. Ellis' opinion in the May 2012 independent medical examination report that the Veteran is entitled to a 20 percent rating under Diagnostic Code 5200.  However, the record, including Dr. Ellis' own medical examination report, does not support such a conclusion.

Diagnostic Code 5202 provides ratings for other impairment of the humerus.  This Diagnostic Code is not for application in this case as the record does not reflect the Veteran has fibrous union, nonunion, malunion, recurrent dislocations, or loss of the head of the humerus.

Diagnostic Code 5203 provides ratings for other impairment of the clavicle or scapula.  This Diagnostic Code is not for application in this case as the record does not reflect the Veteran has malunion, nonunion, or dislocation of the scapula or clavicle.

In adjudicating a claim, the competence and credibility of the Veteran and other lay witnesses must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Veteran and his wife are competent to give evidence about what they observe or experience.  For example, the Veteran is competent to report that he experiences certain symptoms, such as pain, and the Veteran's wife is competent to report that she has witnessed him having trouble raising his arm and reaching behind his back.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board notes that the Veteran and his wife are also credible in regard to these statements.  However, the Veteran's belief that he is entitled to a higher rating is outweighed by the objective medical findings. The Board assigns greater probative value to the findings in the VA examination reports and treatment records that were recorded following physical examinations of the Veteran. 

In light of the above, the Board finds that the evidence is against assignment of an initial rating in excess of 10 percent prior to May 2, 2012, and that the Veteran's level of disability more nearly approximates the criteria for an initial rating of 20 percent, but no higher, from May 2, 2012.  A preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent prior to May 2, 2012, or in excess of 20 percent from May 2, 2012, for the service-connected arthritis of the left shoulder, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-schedular Consideration

The Board has also considered whether the Veteran's claims should be referred for an extra-schedular rating.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  In exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extra-schedular consideration.  Thun, 22 Vet. App. at 114.  Exceptional cases are those in which the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In this case, the Board finds that referral for extra-schedular consideration is not warranted.  As discussed above, the symptoms of the Veteran's service-connected left shoulder scar and arthritis of the left shoulder are contemplated by the rating criteria.  See Thun, supra at 115.  A comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that the Veteran's left shoulder scar or arthritis of the left shoulder present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2013). 

Consequently, the Board finds that the available schedular ratings are adequate to rate the disabilities.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, supra at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extra-schedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extra-schedular consideration is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to a compensable initial rating for left shoulder scar is denied.

Entitlement to an initial disability rating in excess of 10 percent for arthritis of the left shoulder, prior to May 2, 2012, is denied.

Entitlement to a staged initial disability rating of 20 percent, but no higher, for arthritis of the left shoulder, from May 2, 2012, is granted, subject to controlling regulations applicable to the payment of monetary benefits.



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


